Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election of Species
This application is directed to the following patentably distinct species:
GROUP I: SPECIES OF MONITORING PROBE AND SENSOR MEANS
the embodiment of Fig. 8A; (02a-1)
the embodiment of Fig. 8B; (02a-2)
the embodiment of Fig. 9; (02a-3)
the embodiment of Fig. 10; (02a-4)
the embodiment of Fig. 11a; (02a-5)
the embodiment of Fig. 11b; (02a-6)
the embodiment of Fig. 11c; (02a-7)
the embodiment of Fig. 12a; (02a-8)
the embodiment of Fig. 12b; (02a-9)
the embodiment of Fig. 13; (02a-10)
GROUP II: SPECIES OF PACKAGING LAYER MEANS
the embodiment of Fig. 14a; (02b-1)
the embodiment of Fig. 14b; (02b-2)
the embodiment of Fig. 14c; (02b-3)
GROUP III: SPECIES OF SENSOR BASE MEANS
the embodiment of Fig. 15a; (02c-1)
the embodiment of Fig. 15b; (02c-2)
the embodiment of Fig. 15c; (02c-3)
the embodiment of Fig. 15d; (02c-4)
the embodiment of Fig. 16; (02c-5)
GROUP IV: SPECIES OF SECOND WINDOW MEANS
the embodiment of Fig. 17; (02d-1)
the embodiment of Fig. 18; (02d-2)
the embodiment of Fig. 19; (02d-3)
the embodiment of Fig. 20; (02d-4)
GROUP V: SPECIES OF LEADING END BASE MEANS
the embodiment of Fig. 21a; (02e-1)
the embodiment of Fig. 21b; (02e-2)
the embodiment of Fig. 21c; (02e-3)
GROUP VI: SPECIES OF DRAINAGE TUBE MEANS
the embodiment of Fig. 22; (02f-1)
the embodiment of Fig. 23; (02f-2)
the embodiment of Fig. 24a; (02f-3)
the embodiment of Fig. 24b; (02f-4)
the embodiment of Fig. 25; (02f-5)
the embodiment of Fig. 26; (02f-6)
the embodiment of Fig. 27; (02f-7)
The species are independent or distinct because they 
do not overlap in scope. See MPEP §806.04(b).
are mutually exclusive. See MPEP §806.04(f).
In addition, these species are not obvious variants of each other based on the current record.
The species are independent or distinct because the various species of each respective grouping are not useable together with the other species within the grouping and require different functional structural limitations. For example for Group II, the structural location of a packaging layer can not simultaneously be configured to be located in all three specie locations, and would require different text and diagram searches.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claim 1 appears generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
the species or groupings of patentably indistinct species have acquired a separate status in the art in view of their different classification.
the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter.
the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election, e.g. “(02a-1),” of a specie from each grouping of patentably distinct species [02a], [02b], [02c], [02d], [02e], and [02f] to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species of patentably distinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Telephonic Election
Due to the complexity of the restriction, no telephone call was made to the attorney or agent of record (see MPEP § 812.01).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM B CHOU whose telephone number is (571) 270-3367.  The examiner can normally be reached on M-F 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on (571) 270-7235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM  CHOU/
Examiner, Art Unit 3795



/TIMOTHY J NEAL/Primary Examiner, Art Unit 3795